Citation Nr: 1545555	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability, to include as due to service-connected disability.


REPRESENTATION

Veteran represented by:	Vanessa Brice, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to March 1980 and subsequent reported National Guard service.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In February 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  The record was held open for a period of time at the request of the Veteran's attorney.    

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As there is some suggestion that there are missing service records, the appeal must be remanded.  

In his November 2008 claim, in addition to active duty service, the Veteran reported reserve service from June 1989 to September 1992.  As such, VA developed for service records during this time frame and the claims file contains service records from the Veteran's period of active duty and his period of National Guard service from June 1989 to September 1992.  However, at his hearing before the undersigned the Veteran reported that he had additional service in the National Guard from 1995 to 1999.  It is unclear why this period of service was not reported by the Veteran in the original claims form.  In any event, as the previous searches for records by VA did not include the newly reported service, additional attempts to obtain records are necessary.  Of note, the Veteran testified that his National Guard service was with the 143rd Field Artillery (A Battery & Service Battery) of the California National Guard.

The Board further notes that at the hearing the Veteran testified that he was on full time duty in the National Guard from January to August 1991.  This is not reflected in the current service records.  In addition, the Veteran recently submitted pay stubs from early 1991 which reflect days of unit training but not full time duty.  The Veteran is put on notice that the record does not currently reflect full time duty in the National Guard in 1991 and that any evidence to support his assertion of full time duty in the National Guard in 1991 could be helpful to his claim and should be submitted to VA.  Given the discrepancy between the Veteran's statements and the evidence of record, on remand the AOJ should obtain the Veteran's entire personnel record.  

Given the Veteran's contention that his left knee disability is secondary to his claimed right knee disability, notice of how to substantiate a claim on a secondary basis should be provided on remand. 

 Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice regarding how to substantiate a claim for service connection on a secondary basis.  

2.  Obtain the Veteran's entire personnel record (PIES Code O18) to include records from his active duty and reported National Guard service (June 1989 to September 1992 and 1995 to 1999).  All attempts to obtain records and responses should be made part of the record.  If records cannot be obtained the Veteran should be appropriately notified.

3.  Request the Veteran's National Guard service treatment records for the reported period of service from 1995 to 1999.  If the development above or any new evidence submitted by the Veteran suggests that there are missing service treatment records from the Veteran's National Guard service from June 1989 to September 1992, additional attempts should be made to obtain these records.  All attempts to obtain records and responses should be made part of the record.  If records cannot be obtained the Veteran should be appropriately notified.

4.  After any additional development deemed necessary by the AOJ has been completed, the case should be reviewed on the basis of the additional evidence.  If any benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

